 Case 3:20-cv-01056-SMY Document 11 Filed 10/30/20 Page 1 of 3 Page ID #27




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

YASHUA BONDS, #Y10454,                            )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )      Case No. 20-cv-01056-SMY
                                                  )
BIG MUDDY RIVER CORRECTIONAL                      )
CENTER, and IDOC,                                 )
                                                  )
                       Defendant.                 )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Yashua Bonds, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Big Muddy River Correctional Center (“Big Muddy”), filed the instant

lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. He seeks

monetary damages and injunctive relief. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

       Plaintiff has not named a proper defendant for monetary damages or injunctive relief. He

has not named any individual that allegedly violated his constitutional rights, but instead names

Big Muddy and IDOC, which are state government agencies not subject to suit for money damages

under § 1983. See Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012) (holding the state and

state agencies are not subject to suit under Section 1983 for money damages). Further, the proper
    Case 3:20-cv-01056-SMY Document 11 Filed 10/30/20 Page 2 of 3 Page ID #28




defendant with respect to a claim for injunctive relief is the Warden of the facility where the

prisoner is incarcerated. Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

         Because Plaintiff fails to name a viable defendant, the Complaint fails to state a claim upon

which relief can be granted. Accordingly, Defendants Big Muddy River Correctional Center and

IDOC are DISMISSED with prejudice. Plaintiff’s Complaint is DISMISSED without prejudice

and he is GRANTED leave to file a First Amended Complaint on or before NOVEMBER 30,

2020. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

         Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 20-cv-01056-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. 1 An amended complaint supersedes and

replaces the original complaint, rendering the original complaint void. See Flannery v. Recording

Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Therefore, the Court will not accept

piecemeal amendments to the original Complaint – the First Amended Complaint must stand on

its own, without reference to any previous pleading, and Plaintiff must re-file any relevant exhibits



1
  The Court notes that the Complaint include a multitude of claims from 2018-2020. If Plaintiff chooses to file a First
Amended Complaint, he should note that Federal Rule of Civil Procedure 20 prohibits a plaintiff from asserting
unrelated claims against different defendants or sets of defendants in the same lawsuit. Multiple defendants may not
be joined in a single action unless the plaintiff asserts at least one claim to relief against each respondent that arises
out of the same transaction or occurrence or series of transactions or occurrences and presents a question of law or
fact common to all. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                                            2
 Case 3:20-cv-01056-SMY Document 11 Filed 10/30/20 Page 3 of 3 Page ID #29




he wishes the Court to consider. To facilitate Plaintiff’s compliance with this Order, the Clerk of

Court is DIRECTED to mail him a civil rights complaint form.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2). The dismissal will count as one of Plaintiff’s three allotted “strikes” under

28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 30, 2020

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge




                                                  3
